
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.55


ADDENDUM V
TO
SPRINT PCS MANAGEMENT AGREEMENT AND
SPRINT PCS SERVICES AGREEMENT

Dated March 3, 2008

Manager:   Bright Personal Communications Services, LLC    
Service Area BTAs:
 
Benton Harbor, MI (partial)
 
(BTA #39)     Dayton-Springfield, OH (Mercer County) (partial)   (BTA #106)    
Elkhart, IN   (BTA #126)     Findlay-Tiffin, OH   (BTA #143)     Fort Wayne, IN
  (BTA #155)     Kokomo-Logansport, IN   (BTA #233)     Lima, OH   (BTA #255)  
  Marion, IN   (BTA #280)     Michigan City-La Porte, IN (partial)   (BTA #294)
    South Bend-Mishawaka, IN   (BTA #424)     Toledo, OH (partial)   (BTA #444)

        This Addendum V (this "Addendum") contains amendments to the Sprint PCS
Management Agreement and the Sprint PCS Services Agreement, each of which was
entered into on October 13, 1999 by Sprint Spectrum L.P., SprintCom, Inc.,
WirelessCo, L.P., Sprint Communications Company L.P. and Bright Personal
Communications Services, LLC. The Management Agreement and the Services
Agreement were amended by:

(1)Addendum I dated as of October 13, 1999,

(2)Addendum II dated as of April 28, 2000,

(3)Addendum III dated as of September 26, 2000, and

(4)Addendum IV dated as of March 16, 2005.

        The terms and provisions of this Addendum control over any conflicting
terms and provisions contained in the Management Agreement, the Services
Agreement, the Trademark License Agreements and the Schedule of Definitions. The
Management Agreement, the Services Agreement, the Trademark License Agreements,
the Schedule of Definitions and all prior addenda continue in full force and
effect, except for express modifications made in this Addendum. This Addendum
does not change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.

        Capitalized terms used and not otherwise defined in this Addendum have
the meaning ascribed to them in the Schedule of Definitions or in prior addenda.
Section and Exhibit references are to Sections and Exhibits of the Management
Agreement unless otherwise noted.

--------------------------------------------------------------------------------



        The parties are executing this Addendum as of the date noted above, but
the terms of this Addendum shall be deemed to have become effective as of
January 1, 2008 (the "Effective Date"); provided, that the provisions of this
Addendum relating to payments with respect to calendar year 2007 (including
Section 7 hereof) shall be deemed to have become effective as of January 1,
2007. On the Effective Date, the Management Agreement, the Services Agreements
and the Schedule of Definitions are amended and restated as follows:

A.    Management Agreement

        1.     Build-out.    Sprint built a cell site near La Porte, Indiana
that is in the Service Area. Manager built a cell site in Bryan, Ohio that is
outside the Service Area. The Service Area will no longer include coverage in
the (a) Battle Creek BTA that is a result of bordering cell sites in the Fort
Wayne BTA and (b) Kalamazoo BTA that is a result of bordering cell sites in the
Elkhart BTA. The parties have agreed to amend Exhibit 2.1 to delete from the
Service Area the area where Sprint has a cell site near La Porte, Indiana and
the areas in the Battle Creek and Kalamazoo BTAs and to add to the Service Area
the area where the cell site in Bryan, Ohio is located. The narrative
description and the coverage maps attached to this Addendum as Exhibit 2.1
supersede the narrative description and coverage maps of Exhibit 2.1 attached to
Addendum IV of the Management Agreement. The table portion of Exhibit 2.1 is not
being updated.

        The Parties agree that the 2.1 build-out language and the corresponding
maps were created in Mapinfo and the geographic details of the boundaries for
the Manager's Service Area were agreed upon by referencing a specific Mapinfo
table encompassing Manager's entire Service Area. This Mapinfo table is
dependent on other related files in order to fully represent the geographic
boundary. All of these related files can be compressed into a MapInfo
Interchange Format (MIF), which is an ASCII file format that can fully describe
a MapInfo database/table. Both graphic and tabular data are exported into MIF
files. The graphic data is in a file with a ".mif "extension, and the tabular
data is in a file with an ".mid" extension. MapInfo Interchange Format (MIF)
files can be translated into other formats with other standard mapping programs.
The MIF and MID files are attached hereto and are the files which were used to
create the attached reference map images for the Manager's Service Area and were
agreed upon by the Parties. Any future disputes with regard to Manager's Service
Area will be referenced to and resolved by the use of these files.

        2.     Brands at NASCAR Events.    Section 2.3 is amended by adding the
following as a new paragraph at the end of that section:

        Manager and Sprint PCS disagree on whether the Management Agreement is
violated as a result of certain matters arising out of the Sprint-Nextel merger.
Notwithstanding this disagreement, Manager agrees that Sprint PCS and its
Related Parties may display and advertise Sprint, Nextel, Xohm and Boost brands
at any NASCAR race and related events held in the Service Area for so long as
Sprint Nextel is a major sponsor of NASCAR races, in substantially the same
manner as Sprint displays and advertises such brands at NASCAR races and related
events held outside the Service Area. The parties agree that Manager may also
display and advertise (x) the Sprint brands, (y) any Nextel brand that may be
used in the sale of Q-Chat Service and (z) the Boost brand if Manager and
Related Parties of Sprint PCS have entered into an agreement allowing Manager to
sell Boost branded CDMA products and services, in each case at NASCAR races and
related events held in the Service Area provided that such display and
advertising complies with terms of the Management Agreement and the License
Agreements. Manager's agreement to allow such displays and advertising is not an
acknowledgment or concession by either Manager or Sprint PCS as to whether the
operation of such activities of Sprint PCS are permitted under the Management
Agreement or whether Sprint PCS is required to obtain Manager's consent under
the Management Agreement to such activities in the Service Area.

2

--------------------------------------------------------------------------------



        3.     Q-Chat Service.    The following paragraph is added as the second
paragraph of section 3.1 of the Management Agreement:

        When Sprint PCS is prepared to launch Q-Chat Service, Manager may elect
to provide Q-Chat Service in the Service Area on the terms contained in this
paragraph. Although Q-Chat Service will not be designated as a Sprint PCS
Product and Service since Manager is not required to sell Q-Chat Service, if
Manager elects to provide Q-Chat Service in any BTA grouping, as described
below, the Q-Chat Service will be deemed to be a Sprint PCS Product and Service
as to that grouping while Q-Chat Service is being provided in that grouping.
Sprint PCS may elect to brand and market the Q-Chat Service as Nextel Direct
Connect or under any other brand selected by Sprint PCS, and Manager shall have
the right to use the Nextel Direct Connect brand or such other brand as Sprint
selects in connection with such service. If Manager elects to sell Q-Chat, the
Trademark License Agreements will be amended to permit Manager to use the
applicable Licensed Marks. Schedule 1 of this Agreement contains 19 groupings of
the BTAs included in the iPCS Related Party Service Network. Manager may only
elect to launch Q-Chat Service in a specific grouping when Manager (and, if
applicable, a Related Party of Manager) is prepared to launch Q-Chat Service in
all the BTAs included in that grouping. iPCS Wireless, Inc., must launch the
Grand Rapids grouping prior Manager launching any other grouping. Sprint PCS and
Manager will cooperate with respect to the launch order for the groupings other
than the Grand Rapids grouping, it being understood that the ultimate
determination as to the launch order for the remaining groupings will be made by
Manager. Manager may only launch Q-Chat Service in a grouping when EVDO Rev A,
Release 5 has been implemented in a portion of that grouping that covers on
average at least 99% of the Direct Connect minutes of use on the iDEN network
operated by Related Parties of Sprint PCS in that grouping as of January 1, 2008
and Manager is in compliance with any Network Program Requirements adopted by
Sprint PCS for the launch of Q-Chat Service. Manager will be deemed to have
achieved the iDEN coverage requirement when Manager has upgraded the current
Manager cell sites in the grouping (which are located approximately at the
latitude and longitude listed on Schedule 1) to implement EVDO Rev A, Release 5
and constructed the new cell sites listed in Schedule 1 in approximately the
latitude and longitude listed for those cell sites on Schedule 1 and implemented
EVDO Rev A, Release 5 at those new cell sites. Manager's sale of the Q-Chat
Service must comply with any other Program Requirements that Sprint PCS may
adopt relating to Q-Chat Service and in the event Manager offers Q-Chat Service,
Manager must offer and support all Sprint PCS pricing plans for Q-Chat Service
adopted by Sprint PCS, as provided in Section 4.4 of this Management Agreement.
Manager may not utilize any confidential iDEN subscriber information of Sprint
PCS in connection with the sale of Q-Chat Service and may not engage in any
direct marketing campaigns that are designed specifically to induce those
customers that purchased iDEN Products and Services from Related Parties of
Sprint PCS to switch to Q-Chat Service.

        4.     Sprint PCS Products and Services.    The following paragraph is
added at the end of Section 3.2 (Other Products and Services):

        (e)   Sprint PCS will use commercially reasonable efforts to afford to
Manager the right to sell Boost branded CDMA products and services in the
Service Area. If Manager enters into an agreement with a Related Party of Sprint
PCS that allows Manager to sell Boost branded CDMA Service, the Trademark
License Agreements will be amended to allow Manager to use the applicable
Licensed Marks. In the event that within 120 days of the date of this Addendum
V, Manager and a Related Party of Sprint PCS are unable to reach agreement as to
the terms and conditions under which Manager shall have the right to sell Boost
branded CDMA products and services in the Service Area, then upon 30-days prior
written notice by Manager to Sprint PCS, Manager shall have the right to market
and sell an independent wireless prepaid plan ("Manager

3

--------------------------------------------------------------------------------



Prepaid Plan") in the Service Area on such terms and conditions as Manager may
reasonably determine so long as:

          (i)  Manager does not use any distribution relationships established
as part of the Sprint PCS National and Regional Distribution Program;

         (ii)  Manager does not use any Licensed Marks in connection with the
sale of the Manager Prepaid Plan, other than offering and selling the Manager
Prepaid Plan in stores that use the Licensed Marks and advertising and promoting
that the Manager Prepaid Plan is available at Manager's locations in the Service
Area and that the Manager Prepaid Plan operates on the Sprint PCS Network;

        (iii)  the Manager Prepaid Plan does not materially impede the
development of the Sprint PCS Network; and

        (iv)  the Manager Prepaid Plan does not otherwise violate the
obligations of Manager under this Agreement.

Sprint PCS hereby acknowledges that clauses (a) through (d) of this Section 3.2
shall not apply to the Manager Prepaid Plan.

Manager must provide Sprint PCS with quarterly reports as to activity on the
Manager Prepaid Plan and pay to Sprint PCS 8% of Manager's collected revenues in
connection therewith. In such event, the parties acknowledge and agree that they
will cooperate in good faith to develop the settlement, payment and reporting
mechanics in connection therewith. Sprint PCS has no obligation to provide any
services under the Service Agreement relating to a Manager Prepaid Plan, it
being understood that Sprint PCS and its Related Parties shall be obligated to
provide network access to customers purchasing a Manager Prepaid Plan. The fee
payable by Manager to Sprint PCS when a customer of a Manager Prepaid Plan uses
any portion of the Sprint PCS Network other than the iPCS Related Party Service
Network will be equal to the InterService Area Voice and 2G Data Fee (for voice
and 2G data) and the InterService Area 3G Data Fee (for 3G data) in effect at
the time of the usage. Sprint PCS' agreement in Section 10.4.1.1(a) not to
charge Manager an InterService Area 3G Data Fee when a Manager Assigned Customer
uses the Sprint PCS Network in the Sprint PCS Service Area does not apply to the
use of such network by a customer that purchased a Manager Prepaid Plan.

        5.     Voluntary Resale of Products and Services.    Section 3.5.2 to
the Management Agreement is amended and restated in its entirety to read as
follows:

        Resale of Products and Services.    Sprint PCS may choose to offer a
resale product under which resellers will resell Sprint PCS Products and
Services under brand names other than the Brands (such arrangement, a "Resale
Arrangement"), except Sprint PCS may permit the resellers to use the Brands for
limited purposes related to the resale of Sprint PCS Products and Services
(e.g., to notify people that the handsets of the resellers will operate on the
Sprint PCS Network). The resellers may also provide their own support services
(e.g., customer care and billing) or may purchase the support services directly
from Sprint PCS. Other terms of the resale program are governed by the
applicable Program Requirement 3.5.2.

        Manager will participate in all resale arrangements existing on the
Effective Date or entered into, renewed or extended during the term of the
Management Agreement. Sprint PCS agrees that the compensation, payment and other
terms and conditions under each Resale Arrangement other than the Original
Resale Arrangements and the resale agreement that Sprint PCS entered into with
Virgin Mobile USA LLC will be the same as the compensation, payment and other
terms and conditions applicable to Sprint PCS and each Other Manager with
respect to such reseller. Manager will have access to the relevant terms of any
Resale Arrangement as provided in section 1.9.4.

4

--------------------------------------------------------------------------------



        Except as required under the regulations and rules concerning mandatory
resale, Manager may not sell Sprint PCS Products and Services for resale unless
Sprint PCS consents to such sales in advance in writing.

        6.     General Motors Contract.    General Motors Corporation has
requested that Sprint PCS and its Related Parties negotiate a national account
contract that includes the sale of both Sprint PCS Products and Services and
iDEN Products and Services, including the sale of PowerSource Phones. General
Motors has requested that the proposed national account contract contain more
favorable economic terms than those contained in the current national account
pricing list and that Sprint PCS and its Related Parties install a wireless
integration solution at several General Motors facilities, including certain
facilities located in the iPCS Related Party Service Network listed in Subpart B
of the attached Schedule 2. Manager consents to a national account contract with
General Motors and its Related Parties (i) containing both Sprint PCS Products
and Services and iDEN Products and Services, including PowerSource Phones;
(ii) containing the departures from the current national account pricing
described in Subpart A of the attached Schedule 2; and (iii) that requires the
installation of a wireless integration solution at locations that may include
the locations in the Service Area listed in Subpart B of the attached 2,
provided that Manager is not required to incur any costs relating to the
installation or maintenance of the wireless integration solutions. All revenue
from the sale of a PowerSource Phone sold under the national account contract
with General Motors Corporation that is activated in the Service Area (including
revenue from the usage of the iDEN network operated by Related Parties of Sprint
PCS) will be included in Billed Revenue. Manager will be responsible for all
handset costs (including any applicable handset subsidies) relating to the sale
of such a PowerSource Phone and, as compensation for the use of the iDEN
network, Manager will pay to Sprint PCS a one time fee of $120 for each such
PowerSource Phone sold, regardless of when the PowerSource Phone is subsequently
deactivated. The fee payable to Sprint will not be reduced by any Allocated
Write Off.

        7.     CSA Allocation.    Sprint PCS has objected to certain actions
engaged in by Manager to cause those Customers listed in the attached Schedule 3
("Reallocated Customers') to be moved from a CSA in the Service Area to a CSA
outside the Service Area in an effort to control the Inter Service Area 3G Data
Fees associated with the Reallocated Customers. The parties are presently in
dispute with regard to this issue, with Manager believing it has the right to
take the actions described above, and Sprint PCS believing that Manager does not
have such right. Sprint PCS hereby retracts its notice of dispute relating to
all actions of Manager relating to the Reallocated Customers, dismisses the
ongoing process commenced thereby with prejudice and irrevocably waives any
claim for damages that Sprint PCS may have relating to the movement of the
Reallocated Customers to a different CSA for the time period starting on the
date that the Reallocated Customers were moved through the date that the
settlement procedure described in Section 10.4.1.1(c) of the Management
Agreement is terminated (if ever). If such settlement procedure is terminated,
revenues and expenses related to those Reallocated Customers that are still
Customers as of the date of the termination will be settled as if they were
still in a CSA in the Service Area, but only for the period beginning on such
date of termination and thereafter. Reallocated Customers that terminate their
service will be deleted from Schedule 3.

        If a Sprint Assigned Customer exceeds the 3G Data Threshold in the
Manager Service Area or a Manager Assigned Customer exceeds the 3G Data
Threshold in the Sprint PCS Service Area, then the parties will attempt to limit
that Customer's 3G data usage to the 3G Data Threshold in accordance with the
then existing processes adopted by Sprint PCS for excessive 3G data usage and
applicable law.

        In further settlement of Sprint PCS' and Manager's dispute over the
Reallocated Customers, the fourth paragraph of Section 10.2 of the Management
Agreement is amended and restated in its entirety to read as follows:

        For purposes of clarification, Sprint PCS currently assigns Customers to
CSAs based on the CSA that a NPA-NXX is assigned to and expects that procedure
to remain in place after the

5

--------------------------------------------------------------------------------



Effective Date. Neither Sprint PCS nor Manager may unilaterally move a Customer
from one CSA to another or take any action to induce a Customer to move from one
CSA to another CSA (it being understood that Customers from time to time
initiate such transfers). If a party believes that the CSA assignment procedures
then in effect was not correctly implemented as to any Customer, that party must
notify the other party of the potential error and provide any information that
they may have supporting such claim and the parties must attempt to resolve the
matter in good faith and in a timely manner. If the parties agree that the
Customer was incorrectly assigned to a CSA, Sprint PCS or the Manager will take
the appropriate action to correct the assignment error so that the correct party
receives the revenues from and is assessed the expenses associated with that
Customer.

        For the avoidance of doubt, the parties agree that nothing in the
Addendum V shall be interpreted to prevent any party from terminating the
service of any Customer in violation of that Customer's service contract.

        8.     InterService/Reseller Fees.    Section 10.4 of the Management
Agreement is amended and restated in its entirety as follows:

        10.4    Other Fees and Payments.    Sprint PCS and Manager will pay to
each other the fees and payments described below:

10.4.1    Inter Service Area Fees and Reseller Customer Fees.

10.4.1.1    Inter Service Area Fee and Reseller Customer Fee Paid.

        (a)   Until December 31, 2007, Manager will pay to Sprint PCS an Inter
Service Area Voice and 2G Data Fee or an Inter Service Area 3G Data Fee for each
billed minute or kilobyte of use that a Manager Assigned Customer uses a portion
of the Sprint PCS Network other than the Service Area Network. Until
December 31, 2007, Sprint PCS will pay to Manager an Inter Service Area Voice
and 2G Data Fee or an Inter Service Area 3G Data Fee for each billed minute or
kilobyte of use that a Customer whose NPA-NXX is not assigned to the Service
Area Network uses the Service Area Network.

        (b)   Commencing January 1, 2008, Manager will pay to Sprint PCS (i) an
Inter Service Area Voice and 2G Data Fee for each billed minute or kilobyte of
use that a Manager Assigned Customer uses a portion of the Sprint PCS Network
other than the Service Area Network and (ii) an Inter Service Area 3G Data Fee
for each kilobyte of use that a Manager Assigned Customer uses the Independent
Sprint PCS Network or the portion of the iPCS Related Party Service Network
operated by iPCS Wireless, Inc. or Horizon Personal Communications, Inc.
Commencing January 1, 2008, Sprint PCS will pay to Manager (i) an Inter Service
Area Voice and 2G Data Fee for each billed minute or kilobyte of use that a
Customer whose NPA-NXX is not assigned to the Service Area uses a portion of the
Service Area Network and (ii) an Inter Service Area 3G Data Fee for each
kilobyte of use that a Customer whose NPA-NXX is assigned to the Independent
Sprint PCS Network or the iPCS Related Party Service Network other than
Manager's Service Area uses the Service Area Network.

        (c)   Unless reinstated as provided below, commencing January 1, 2008,
Sprint PCS will not be paid an Inter Service Area 3G Data Fee when a Manager
Assigned Customer uses the Sprint PCS Network in the Sprint PCS Service Area and
Manager will not be paid an Inter Service Area 3G Data Fee when a Sprint
Assigned Customer uses the Service Area Network. Revenue that Manager receives
from a Customer relating to 3G data usage in the Manager Service Area will
continue to be included in Billed Revenue. If Sprint PCS were to acquire any
entity operating any portion of the Independent Sprint PCS Network, Inter
Service Area 3G Data Fees will continue to be settled for that

6

--------------------------------------------------------------------------------






portion of the Independent Service Area Network as provided in
subsection 10.4.1.1(b) unless the parties agree in writing otherwise.

        Commencing January 1, 2010, either party can request no later than
January 31 of a calendar year and no more than once every two calendar years, a
review of the Net 3G Data Travel Ratio if the requesting Party believes that the
Net 3G Data Travel Ratio for the prior calendar year has changed by more than
20 percent from the Net 3G Data Travel Ratio for the calendar year that is two
years prior. From and after the Effective Date, Sprint PCS will continue to keep
network usage data sufficient to show all usage of the party's network
(including usage by Reseller Customers and roamers) and will provide that data
to Manager monthly in the same format as such data are currently delivered by
Sprint PCS to Manager. The party requesting the review will be required to
provide documentation supporting their belief that the Net 3G Data Travel Ratio
has changed by more than 20 percent in the specified time period. For example,
if a review is requested on January 31, 2010, the 3G Data Travel Ratio for
calendar year 2009 will be compared to the 3G Data Travel Ratio for 2008. If the
Net 3G Data Travel Ratio for 2008 was 1.20, then the 3G Data Travel Ratio for
2009 would have to be more than 1.44 or less than 0.96 before the parties would
commence discussions regarding adjustments in fees as described in the next
paragraph.

        Upon completion of the review and if the parties agree that the Net 3G
Data Travel Ratio has changed by more than 20 percent, then the parties will
commence discussions as to whether an appropriate adjustment in other fees can
be made to compensate for changes in the Net 3G Data Travel Ratio. If the
parties are unable to reach agreement on whether more than a 20 percent change
in the Net 3G Data Travel Ratio has occurred, and on an appropriate adjustment
in fees by the last day of February in the calendar year in which the request
was sent, then, as of January 1 of the calendar year in which the request was
made (i) Sprint PCS will be paid an Inter Service Area 3G Data Fee when a
Manager Assigned Customer uses the Sprint PCS Network in the Sprint PCS Service
Area in accordance with Section 10.4.1.3; (ii) Manager will be paid an Inter
Service Area 3G Data Fee when a Sprint Assigned Customer uses the Service Area
Network in accordance with Section 10.4.1.3; and (iii) the monthly fee paid by
Manager for CCPU Services will be increased by any fee reductions given to
Manager under Section 3.2.1 of the Services Agreement.

        (d)   Sprint PCS will pay to Manager the fees set forth in this
section 10.4.1 for each billed minute or kilobyte of use that a Reseller
Customer uses the Service Area Network unless otherwise negotiated (such fees
are referred to in this agreement as "Reseller Customer Fees"):

          (i)  with respect to the Original Resale Arrangements, the amount of
fees set forth in subsections 10.4.1.2 and 10.4.1.3;

         (ii)  with respect to Virgin Mobile USA, the amount of fees set forth
in Program Requirement 3.5.2—VMU; except, that the Resale Arrangement between
Sprint PCS and Virgin Mobile USA will be subject to the compensation set forth
in section 10.4.1.1(a)(iii) if continued after the expiration of the initial
term of the arrangement;

        (iii)  with respect to any Original Resale Arrangement extended or
renewed after the date of this Agreement and all other arrangements between
Sprint PCS and resellers, the amount of fees collected by Sprint PCS from the
resellers as payment for the Reseller Customer's use of the Service Area
Network; provided, however, if the reseller is a Related Party of Sprint PCS or
if Sprint PCS owns a substantial equity interest in the reseller, then Sprint
PCS and Manager must agree on the Reseller Customer Fee to be

7

--------------------------------------------------------------------------------






paid by Sprint PCS to Manager and any proportional sharing of any other cash and
non-cash payments before Manager will have an obligation to participate in such
arrangement.

        (e)   With respect to Resale Arrangements described in
Section 10.4.1.1(d)(iii), Sprint PCS will give Manager Manager's proportional
share of (i) any cash payments received by Sprint PCS from the other party to a
Resale Arrangement, in addition to the reseller rate, relating specifically to
the Resale Arrangements (other than those cash payments for reimbursement of
expenses incurred to implement the Resale Arrangement, which are addressed in
the following paragraph), and (ii) to the extent reasonably able to be made
available to Manager, any non-cash payments received by Sprint PCS from the
other party to the Resale Arrangement relating specifically to the Resale
Arrangements. For purposes of clarification, payments made to Sprint PCS to
reimburse Sprint PCS for actual costs incurred to implement some aspect of the
Resale Arrangement are not cash or non-cash payments subject to this section.

        Sprint PCS will use commercially reasonable efforts to negotiate with
the other party to the Resale Arrangement to have the other party directly
reimburse Manager for Manager's actual costs incurred to implement the Resale
Arrangement, if any. If Sprint PCS is unable to negotiate such reimbursement
arrangement with the other party, but collects reimbursement from the other
party to the Resale Arrangement, Sprint PCS will allocate to Manager Manager's
proportional share of any reimbursement received from the other party.

        Sprint PCS may not amend, modify or change in any manner the Inter
Service Area Fees between Sprint PCS and Manager or Reseller Customer Fees and
other matters set forth in this section 10.4.1 without Manager's prior written
consent, except as expressly provided in this section. For purposes of
clarification, the parties do not intend the above sentence to limit Sprint PCS'
ability to negotiate fees with resellers.

        Sprint PCS will not be obligated to pay Manager those Inter Service Area
Fees not received by Sprint PCS from an Other Manager who is a debtor in a
bankruptcy proceeding with respect to Inter Service Area Fees that Sprint PCS
owes Manager because of CSAs assigned to such Other Manager's Service Area
traveling in the Service Area. For clarification purposes, Sprint PCS does not
have to advance the Inter Service Area Fees for the Other Manager who is
involved in the bankruptcy proceeding to Manager, to the extent that the Other
Manager fails to pay the Inter Service Area Fees. Manager bears the risk of loss
of the Other Manager who is involved in the bankruptcy proceeding not paying the
Inter Service Area Fees to Sprint PCS.

        If relief is ordered under title 11 of the United States Code for an
Other Manager or an Other Manager files a voluntary petition for relief under
title 11 of the United States Code and such Other Manager fails to pay to Sprint
PCS amounts that such Other Manager owes to Sprint PCS with respect to the Inter
Service Area Fees for travel into Manager's Service Area, at Manager's
direction, (a) Sprint PCS will either (i) take reasonable steps to prevent such
Other Manager from continuing after the commencement of its bankruptcy case to
incur Inter Service Area Fees for travel into Manager's Service Area without
timely remitting payment of such Inter Service Area Fees to Sprint PCS for the
benefit of Manager, or (ii) assign to Manager all of its rights as a creditor of
such Other Manager to prevent such Other Manager from continuing after the
commencement of its bankruptcy case to incur Inter Service Area Fees for travel
into Manager's Service Area without timely remitting payment of such Inter
Service Area Fees to Manager, and (b) Sprint PCS will either (i) include the
amount owed by the Other

8

--------------------------------------------------------------------------------






Manager to Manager in the Sprint PCS proof of claim filed in the bankruptcy
proceeding, and remit to Manager when and as it receives distributions with
respect to such proof of claim for Inter Service Area Fees for travel in
Manager's Service Area, a pro-rata share of such distributions or
(ii) immediately assign to Manager all of its claims and rights as a creditor of
such Other Manager for those amounts owed with respect to Inter Service Area
Fees for travel in Manager's Service Area. Sprint PCS agrees to take all actions
necessary to effect these assignments of rights to Manager, and further agrees
that Manager will not be responsible for any expenses related to such
assignments. If Sprint PCS receives any amounts from an Other Manager who is a
debtor in a bankruptcy proceeding with respect to Inter Service Area Fees for
travel into the Service Area, Sprint PCS will immediately remit those amounts to
Manager.

        If relief is ordered under title 11 of the United States Code for Sprint
PCS or Sprint PCS files a voluntary petition for relief under title 11 of the
United States Code, then Sprint PCS will be deemed a trustee for Manager's
benefit with respect to any Inter Service Area Fees that Sprint PCS collects
from Other Managers for travel into Manager's Service Area, and Sprint PCS has
no rights to Manager's portion of such Inter Service Area Fees.

        Manager acknowledges that if the manner in which the CSAs are assigned
changes because of changes in the manner in which the NPA-NXX is utilized, the
manner in which the Inter Service Area Fees and Reseller Customer Fees, if any,
will be changed accordingly.

        10.4.1.2    Voice and 2G Data Rate.    The amount of the Inter Service
Area Voice and 2G Data Fee and Reseller Customer Voice and 2G Data Fee for the
Original Resale Arrangements, will be:

        (a)   $0.0403 for each billed minute of use from January 1, 2007 to
December 31, 2007.

        (b)   $0.040 for each billed minute of use from January 1, 2008 to
December 31, 2009.

        (c)   $0.038 for each billed minute of use from January 1, 2010 to
December 31, 2010

        (d)   For each calendar year during the Term of this agreement beginning
January 1, 2011, the Inter Service Area Voice and 2G Data Fee and the Reseller
Customer Voice and Data Fee for the Original Resellers will be an amount equal
to 90% of the average monthly Sprint PCS Retail Yield for Voice and 2G Data
Usage for the first nine months of the immediately preceding calendar year;
provided that such amount for any period will not be less than Manager's network
costs (including a reasonable return using Manager's weighted average cost of
capital applied against Manager's net investment in the Service Area Network) to
provide the services that are subject to the Inter Service Area Voice and 2G
Data Fee. If the parties have a dispute relating to the determination of the
foregoing fees for any period, then the parties will submit the dispute to
binding arbitration as set forth in sections 14.2 and 10.4.1.3(b).

        10.4.1.3    3G Data Rate.    The amount of the Inter Service Area 3G
Data Fee and the Reseller Customer 3G Data Fee for Original Resale Arrangements
will be:

        (a)   From January 1, 2007 to December 31, 2007, $0.001 for each
kilobyte of use;

        (b)   From January 1, 2008 to December 31, 2008, $0.0003 for each
kilobyte of use;

        (c)   From January 1, 2009 to December 31, 2010, $0.0001 for each
kilobyte of use; and

9

--------------------------------------------------------------------------------



        (d)   For each calendar year during the Term of this agreement beginning
January 1, 2011, the Inter Service Area 3G Data Fee and the Reseller Customer 3G
Data Fee will be an amount equal to 90% of the average monthly Sprint PCS Retail
Yield for 3G Data Usage for the first nine months of the immediately preceding
calendar year; provided that such amount for any period will not be less than
Manager's network costs (including a reasonable return using Manager's weighted
average cost of capital applied against Manager's net investment in the Service
Area Network) to provide the services that are subject to the Inter Service Area
3G Data Fee. If the parties have a dispute relating to the determination of the
foregoing fees for any period, then the parties will submit the dispute to
binding arbitration as set forth in section 14.2 and the next paragraph.

        If Manager submits the matter to arbitration, the fees that Sprint PCS
proposed will apply starting after December 31 of the first year of the
appropriate period as described in section 10.4.1.4 and will continue in effect
unless modified by the final decision of the arbitrator. If the arbitrator
imposes a fee different than the ones in effect the new fees will be applied as
if in effect after December 31 of the first year of the appropriate period as
described in section 10.4.1.4 and if on application of the new fees one party
owes the other party any amount after taking into account payments the parties
have already made then the owing party will pay the other party within 30 days
of the date of the final arbitration order.

        10.4.1.4    Rate Changes—Effective Date.    All rate changes related to
Inter Service Area Fees and Reseller Customer Fees will be applied to all
activity in a bill cycle that closes after the effective date of the rate
change. The previous rates will apply to all activity in a bill cycle that
closes before the effective date of the rate change.

        10.4.1.5    Long Distance.    The long distance rates associated with
the Inter Service Area and Reseller Customer usage will be equal to the actual
wholesale transport and terminating costs associated with the originating and
terminating locations. The rates are then applied to cumulative usage at a BID
level for settlement purposes.

        9.     Audit.    The last paragraph of Section 12.1.2 of the Management
Agreement is deleted and replaced with the following:

        Sprint PCS will provide a report issued in conformity with Statement of
Auditing Standard No. 70 "Reports on the Processing of Transactions by Service
Organizations" ("Type II Report" or "Manager Management Report") to Manager as
follows:

        (a)   In calendar year 2008, Sprint PCS will deliver to Manager a
Type II Report that is dated as of September 30th and for the nine month period
then ended, and will, at Manager's request, provide a "bring down" letter as of
December 31, 2008 and for the three month period then ended, in customary form.
In addition, after the migration of all Customers in the Service Area to the
Ensemble billing platform and conversion of the settlement data affected by such
migration, Sprint PCS will engage its independent auditors to complete
procedures to be agreed upon by Manager and Sprint PCS to confirm the accuracy
of the information derived from the Ensemble billing system and the related
financial controls. The agreed upon procedures will be performed on the first
full month of completed settlement data following the migration of such
Customers and the conversion of the settlement data.

        (b)   Beginning in calendar year 2009 and in subsequent calendar years,
Sprint PCS will perform a review of its major internal accounting control
systems since the date of the last Type II Report and will deliver to Manager a
Type II Report that is dated as of September 30th of such calendar year and for
the nine-month period then ended, and will, at Manager's request, provide a
"bring down" letter as of December 31 of such calendar year and for the three
month period then

10

--------------------------------------------------------------------------------






ended, in customary form; provided, however, that in the event (and only in the
event) that there was a significant change in the major internal accounting
control systems used or provided by Sprint PCS since the period covered by the
last Type II Report delivered to Manager and it was reasonably determined that
such change could result in a reportable event in a Type II Report and the
change was not mitigated (in the reasonable judgment of Manager) by other
internal accounting controls of either Sprint PCS or Manager, then Sprint PCS
will deliver to Manager a Type II Report dated as of June 30th of such calendar
year and for the six-month period then ended, and a second Type II report dated
as of September 30th of such calendar year and for the nine-month period then
ended, and will, at Manager's request, provide a "bring down" letter as of
December 31st of such calendar year and for the three month period then ended,
in customary form.

        All Type II Reports to be delivered to Manager hereunder are to be
delivered within 45 days of the end of the period covered by the report. If
Manager, on the advice of its independent auditors or its legal counsel,
determines that a statute, regulation, rule, judicial decision or
interpretation, or audit or accounting rule, or policy published by the
accounting or auditing profession or other authoritative rule making body (such
as the Securities and Exchange Commission, the Public Company Accounting
Oversight Board or the Financial Accounting Standards Board) requires additional
assurances beyond SAS 70, then Sprint PCS will reasonably cooperate with Manager
to provide the additional assurances or other information reasonably requested
by Manager so that it can satisfy its obligations under such statute,
regulation, rule, judicial decision or interpretation, or audit or accounting
rule, or policy published by the accounting or auditing profession or other
authoritative rule making body. Sprint PCS' independent auditors will prepare
any Type II Report or Manager Management Report provided under this
section 12.1.2 and will provide an opinion on the controls placed in operation
and tests of operating effectiveness of those controls in effect at Sprint PCS
over Manager Management Processes. "Manager Management Processes" include those
services generally provided within this agreement, primarily billing and
collection of revenues.

B.    Services Agreement

        1.     Changes to Article 3.    Section 3.2.1 of the Services Agreement
is amended and restated in its entirety to read as follows:

        3.2    Fees for Services.

3.2.1    Initial Pricing Period.    The fees Manager will pay Sprint Spectrum
for the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the Effective Date until December 31, 2010
("Initial Pricing Period"), will be:

        (a)   except as may be adjusted as provided in subsection (c) below, for
the CCPU Services:

          (i)  from the January 1, 2007 through December 31, 2007, $7.50 per
subscriber;

         (ii)  from January 1, 2008 through December 31, 2008, $6.50 per
subscriber;

        (iii)  from January 1, 2009 through December 31, 2009, $6.15 per
subscriber; and

        (iv)  from January 1, 2010 through December 31, 2010, $5.85 per
subscriber

each multiplied by the Number of Customers in Manager's Service Area, and

        (b)   for CPGA Services:

          (i)  from January 1, 2007 to December 31, 2007, $20.00 per Gross
Customer Addition in Manager's Service Area multiplied by the Gross Customer
Additions in Manager's Service Area; and

11

--------------------------------------------------------------------------------



         (ii)  from January 1, 2008 to December 31, 2010, $19.00 per Gross
Customer Addition in Manager's Service Area multiplied by the Gross Customer
Additions in Manager's Service Area.

        (c)   Except as may be limited by Section 10.4.1.1(c) of the Management
Agreement, when Manager and its Related Parties, Horizon Personal
Communications Inc. and iPCS Wireless, Inc., have in the aggregate updated their
networks to provide EVDO REV A service in accordance with each party's
Management Agreement and related Program Requirements and are making the Sprint
PCS Products and Services enabled by the EVDO REV A service available to
Customers, all CCPU rates provided in Section 3.2.1(a) will be reduced (i) by
$0.15 per subscriber per month when Manager and those Related Parties have
provided such coverage to at least 6 million POPs: (ii) by a total of $0.30 per
subscriber per month when Manager and those Related Parties have provided such
coverage to at least 7 million POPs; and (iii) by a total of $0.45 per
subscriber per month when Manager and those Related Parties have provided such
coverage to at least 9 million POPs. The number of POPs covered will be
determined at -98 dBm, which is the required pilot strength for reliable
in-vehicle coverage measuring at least 98 decibels below 1 milliwatt. The
adjusted rates are effective on the first day of the first month after the date
the required thresholds are met. The adjusted rates reflect a discount provided
to Manager by Sprint PCS for agreeing to amend the method by which Inter Service
Area 3G Data Fees are settled between Sprint PCS and Manager, as provided in
Section 10.4.1.1(c) of the Management Agreement.

The fees will be paid as set forth in section 10 of the Management Agreement.

        2.     Service Level Agreements.    Section 3.2.3 of the Services
Agreement is deleted and replaced with the following:

        Manager may elect to discontinue receiving customer care services or
billing services or both upon 180 days prior written notice to Sprint Spectrum.
Upon receipt of such a notice, Manager and Sprint Spectrum will exercise
commercially reasonable efforts to transition the services that Manager elected
to discontinue to Manager or a third party vendor during the 180 day period.
Upon the parties' completion of the transition, the parties will agree to an
adjustment to the CCPU Service Fee being charged by Sprint Spectrum to Manager.
If the parties cannot agree to an adjustment, Manager has the right to submit
the determination to binding arbitration under Section 7.2 of this agreement,
excluding the negotiation process set forth in Section 7.1, and continue
obtaining all the CPGA and remaining CCPU Services from Sprint Spectrum. Manager
will reimburse Sprint Spectrum for transition and continuing operation costs in
accordance with Section 3.2.4.

        3.     Audit.    The last paragraph of Section 5.1.2 of the Services
Agreement is deleted and replaced with the following:

        Sprint Spectrum will provide a report issued in conformity with
Statement of Auditing Standard No. 70 "Reports on the Processing of Transactions
by Service Organizations" ("Type II Report" or "Manager Management Report") to
Manager as follows:

        (a)   In calendar year 2008, Sprint Spectrum will deliver to Manager a
Type II Report that is dated as of September 30th and for the nine month period
then ended, and will, at Manager's request, provide a "bring down" letter as of
December 31, 2008 and for the three month period then ended, in customary form.
In addition, after the migration of all Customers in the Service Area to the
Ensemble billing platform and conversion of the settlement data affected by such
migration, Sprint PCS will engage its independent auditors to complete
procedures to be agreed upon by Manager and Sprint PCS to confirm the accuracy
of the information derived from the Ensemble billing system and the related
financial controls. The agreed upon procedures will be performed on the first
full month of completed settlement data following the migration of such
Customers and the conversion of the settlement data.

12

--------------------------------------------------------------------------------



        (b)   Beginning in calendar year 2009 and in subsequent calendar years,
Sprint Spectrum will perform a review of its major internal accounting control
systems since the date of the last Type II Report and will deliver to Manager a
Type II Report that is dated as of September 30th of such calendar year and for
the nine month period then ended, and will, at Manager's request, provide a
"bring down" letter as of December 31 of such calendar year and for the three
month period then ended, in customary form; provided, however, that in the event
(and only in the event) that there was a significant change in the major
internal accounting control systems used or provided by Sprint Spectrum since
the period covered by the last Type II Report delivered to Manager and it was
reasonably determined that such change could result in a reportable event in a
Type II Report and the change was not mitigated (in the reasonable judgment of
Manager) by other internal accounting controls of either Sprint Spectrum or
Manager, then Sprint Spectrum will deliver to Manager a Type II Report dated as
of June 30th of such calendar year and for the six-month period then ended, and
a second Type II report dated as of September 30th of such calendar year and for
the nine-month period then ended, and will, at Manager's request, provide a
"bring down" letter as of December 31st of such calendar year and for the three
month period then ended, in customary form.

All Type II Reports to be delivered to Manager hereunder are to be delivered
within 45 days of the end of the period covered by the report. If Manager, on
the advice of its independent auditors or its legal counsel, determines that a
statute, regulation, rule, judicial decision or interpretation, or audit or
accounting rule, or policy published by the accounting or auditing profession or
other authoritative rule making body (such as the Securities and Exchange
Commission, the Public Company Accounting Oversight Board or the Financial
Accounting Standards Board) requires additional assurances beyond SAS 70, then
Sprint Spectrum will reasonably cooperate with Manager to provide the additional
assurances or other information reasonably requested by Manager so that it can
satisfy its obligations under such statute, regulation, rule, judicial decision
or interpretation, or audit or accounting rule, or policy published by the
accounting or auditing profession or other authoritative rule making body.
Sprint Spectrum's independent auditors will prepare any Type II Report or
Manager Management Report provided under this section 5.1.2 and will provide an
opinion on the controls placed in operation and tests of operating effectiveness
of those controls in effect at Sprint Spectrum over Manager Management
Processes.

        4.    Ensemble Platform.    Sprint Spectrum is currently migrating
Customers from its existing customer and billing platform to the Ensemble
customer and billing platform offered by AmDocs. The Ensemble platform cannot be
made available to Customers assigned to the Manager Service Area until after the
software used to run the Ensemble platform has been updated. The necessary
software update is currently scheduled for March 2, 2008, which is the next
software update currently planned. After completion of the software update, the
Manager CSAs will be loaded into the Ensemble platform. After completion of the
CSA loading, the Ensemble platform will be available for new activations of
Customers in the Manager Service Area. Existing Customers assigned to the
Manager Service Area will subsequently be migrated to the Ensemble platform in
multiple releases. Sprint Spectrum will exercise commercially reasonable efforts
to migrate all existing Customers assigned to the Manager Service Area to the
Ensemble platform by May 31, 2008. Sprint Spectrum's agreement to migrate the
Customers assigned to the Manager Service Area to the Ensemble platform does not
constitute a commitment to maintain customers on the Ensemble platform during
the term of the Services Agreement and Sprint Spectrum may elect to provide
Selected Services using an alternative customer and billing platform.

C.    Other Provisions.

        1.     Pending Matters.    Contemporaneously with the execution of this
Agreement, the parties will enter into a Waiver and Consent Agreement in the
form attached hereto as Exhibit B. Sprint PCS and

13

--------------------------------------------------------------------------------



Manager will also dismiss the pending arbitration proceeding between the parties
relating to the establishment of fees for CCPU Services and CPGA Services.

        2.     Manager and Sprint PCS' Representations.    Manager and Sprint
PCS each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party. Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party's right or obligation to consummate the transactions
contemplated by this Addendum; provided, that the parties acknowledge that there
is ongoing litigation between them that may affect the matters set forth in this
Addendum, the Management Agreement, the Services Agreement, the Trademark
License Agreements, the Schedule of Definitions and the other addenda, and
nothing herein is intended to affect in any way such litigation.

        3.     Reaffirmation of Sprint Agreements.    Each of the undersigned
reaffirms in their entirety the Management Agreement, the Services Agreement and
the Trademark License Agreements, together with their respective rights and
obligations under those agreements.

        4.     Counterparts.    This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument.

D.    Schedule of Definitions

        "3G Data Threshold" means an amount equal to five times the average
monthly usage of 3G data per Customer using the Sprint PCS Network, excluding
any customer of a Manager Prepaid Plan. As of the Effective Date, the average
monthly usage of 3G data for such a Customer using the Sprint PCS Network is one
Gigabyte per month. The average monthly data usage of 3G data for such a
Customer using the Sprint PCS Network will be recalculated on January 1st of
every year for the preceding calendar year and that amount will be used in
determining the 3G Data Threshold for that calendar year. For example, if the
average monthly data usage of 3G data for such a Customer using the Sprint PCS
Network in calendar year 2009 was 1.2 Gigabytes per month, the 3G Data Threshold
for calendar year 2010 will be equal to five times that amount, or 6 Gigabytes
per month (1.2 multiplied by 5).

        "Customer" means any customer, except Reseller Customers or customers of
third parties for which Manager provides solely switching services, who
purchases Sprint PCS Products or Services or other wireless products and
services that use the Sprint PCS Network, regardless of where their NPA-NXX is
assigned.

        "iDEN Products and Services" means the products and services utilizing
iDEN technology in the 800 and 900 MHz spectrum offered by Related Parties of
Sprint PCS.

        "Independent Sprint PCS Network" means the portion of the Sprint PCS
Network operated by Brookings Municipal Utilities and Shenandoah Personal
Communications Company, a Virginia corporation.

        "iPCS Related Party Service Network" means the portion of the Sprint PCS
Network operated by Manager, iPCS Wireless, Inc. and Horizon Personal
Communications, Inc.

        "Manager Assigned Customer" means a Customer with an NPA-NXX assigned to
the Service Area Network.

14

--------------------------------------------------------------------------------



        "Manager Prepaid Plan" shall have the meaning set forth in Section 3.5.2
of the Management Agreement.

        "Net 3G Data Travel Ratio" is a fraction, the numerator of which is the
kilobytes of 3G data usage in a calendar year by Manager Assigned Customers on
the portion of the Sprint PCS Network operated by Sprint PCS in the Sprint PCS
Service Area and the denominator of which is the kilobytes of 3G data usage in a
calendar year by Sprint Assigned Customers on the iPCS Related Party Service
Area Network.

        "Original Resale Arrangements" means those resale arrangements that
(i) Sprint PCS entered into prior to April 1, 2004, (ii) which were not renewed
or extended after Apri1 1, 2004, and (iii) that Manager opted into prior to
April 1, 2004, excluding however, the resale arrangement entered into with
Virgin Mobile USA LLC. The only Original Resale Arrangement remaining is the
resale arrangement with Qwest Wireless LLC, and it will cease to be an Original
Resale Arrangement if it is renewed or extended.

        "PowerSource Phone" means a phone that utilizes the iDEN wireless
network for push to talk capabilities and the Sprint PCS Network for other voice
and data applications.

        "Q-Chat Service" means the high performance push to talk CDMA service
expected to be implemented by Sprint PCS in 2008.

        "Reallocated Customers" shall have the meaning set forth in Section 7 of
this Addendum.

        "Sprint PCS ARPU" means the average revenue per Customer publicly
announced by Sprint PCS or its Related Parties for the calendar month in
question. Sprint PCS ARPU is generally calculated by dividing wireless service
revenues by average wireless subscribers.

        "Sprint PCS National and Regional Distribution Program" means those
national and regional distribution locations established pursuant to Section 4.1
and in accordance with the Sprint PCS National or Regional Distribution Program
Requirements set forth on Exhibit 4.1. For the sake of clarity, Sprint PCS
National and Regional Distribution Program does not include stores or other
types of distribution points in the Service Area that are operated by Manager or
by independent third parties on behalf of Manager.

        "Sprint PCS Retail Yield for 3G Data Usage" for a month means the
quotient calculated by dividing (a) the average 3G data component in the Sprint
PCS ARPU for the month by (b) the average monthly kilobytes of 3G data usage per
Customer for the month for which the Sprint PCS ARPU was calculated.

        "Sprint PCS Retail Yield for Voice and 2G Data Usage" for a month means
the quotient calculated by dividing (a) the average voice and 2G data component
in the Sprint PCS ARPU for the month by (b) the average minutes of use for voice
and 2G data usage per Customer for the month for which the Sprint PCS ARPU was
calculated.

        "Sprint Assigned Customer" means a Customer with an NPA-NXX assigned to
any portion of the Sprint PCS Network other than the iPCS Related Party Service
Network or the Independent Sprint PCS Network.

        "Sprint PCS Service Area" means the portion of the Sprint PCS Network
other than the iPCS Related Party Service Network and the Independent Sprint PCS
Network.

15

--------------------------------------------------------------------------------



E.    Cross-references to Other Paragraphs in Previous Addenda.

        Listed below are those paragraphs in the previous addenda that are
interpretations or applications of the Management Agreement, the Services
Agreement, the Trademark License Agreements or the Schedule of Definitions and
that are not listed above. These serve as cross-references to facilitate finding
provisions in the previous addenda. The number shown at the beginning of each
item is the paragraph reference in the designated Addendum.

 
   
Addendum I      
4
 
Asset Transfer   8   Existing Service Offerings   9   Deployment of Cellular by
Manager's Related Parties   18   Member Transfers   23   Services Agreement with
Horizon Personal Communications, Inc.   24   Service Period   25   Payment of
Fees Under Services Agreement   26   Ownership of Spectrum   28   Branding
Guidelines
Addendum II
 
   
1
 
Use of Loan Proceeds   2   Consent and Agreement Not Assignable   3   Notices  
5   No Defaults Under Credit Documents or Sprint Agreements   10   Counterparts
Addendum III
 
   
1
 
Use of Loan Proceeds   2   Consent and Agreement Not Assignable   5   No
Defaults Under Credit Documents or Sprint Agreements   7   Reaffirmation of
Sprint Agreements   8   Counterparts
Addendum IV
 
 
Management Agreement  
1
 
Vendor Purchase Agreements
Software Fees
Interconnection
Forecasting
Financing
Access to Information
Most Favored Nation (Expired 12/31/06)   2   Build Out Schedule
Mackinac Expansion Option
Exclusivity
Coverage Enhancement
Microwave Relocation

16

--------------------------------------------------------------------------------



  3   Sprint PCS Products and Services
Manager Products and Services
Long Distance Services
Voluntary Resale of Products and Services
Intra-LATA Calls and Backhaul Services   4   Roaming and Inter Service Area
Program Requirements   8   Customer Service Program Requirements   9   Changes
to Program Requirements   10   Fees   11   Termination
Manager Put Rights   12   Audit Rights
Confidential Information   14   Dispute Resolution   16   Regulatory Notices  
17   Notices
Force Majeure
Governing Law/Jurisdiction/Consent to Service
Number Portability
Announced Transactions
Federal Contractor Compliance
Year 2000 Compliance   EX. 5.2 Marketing Communication Guidelines
Services Agreement  
1
 
Non-Exclusive Services   2   Services
Discontinuance of Services
Performance of Services
Third Party Vendors
Customer Care Outsourcing   3   Fees for Services
Pricing Process
Customer Related Services
Transition/Operating Costs
Settled Separately Manager Expenses
Late Payment
Taxes   4   Audit   7   Dispute Resolution   9   Notices
Force Majeure
Governing Law/Jurisdiction/Consent to Service
License Agreements   15   Notices
Governing Law/Jurisdiction/Consent to Service


[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

17

--------------------------------------------------------------------------------



        The parties have caused this Addendum V to be executed as of the date
first above written.


 
 
SPRINT SPECTRUM L.P.
 
 
By:
/s/ John Garcia

--------------------------------------------------------------------------------

      Name: John Garcia

--------------------------------------------------------------------------------

      Title: SVP

--------------------------------------------------------------------------------


 
 
SPRINTCOM, INC.
 
 
By:
/s/ John Garcia

--------------------------------------------------------------------------------

      Name: John Garcia

--------------------------------------------------------------------------------

      Title: SVP

--------------------------------------------------------------------------------


 
 
WIRELESSCO, L.P.
 
 
By:
/s/ John Garcia

--------------------------------------------------------------------------------

      Name: John Garcia

--------------------------------------------------------------------------------

      Title: SVP

--------------------------------------------------------------------------------


 
 
SPRINT COMMUNICATIONS COMPANY L.P.
 
 
By:
/s/ John Garcia

--------------------------------------------------------------------------------

      Name: John Garcia

--------------------------------------------------------------------------------

      Title: SVP

--------------------------------------------------------------------------------


 
 
BRIGHT PERSONAL COMMUNICATIONS
        SERVICES, LLC
 
 
By:
/s/ Timothy M. Yager

--------------------------------------------------------------------------------

      Name: Timothy M. Yager

--------------------------------------------------------------------------------

      Title: President & CEO

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.55

